—In related actions to recover damages for personal injuries, etc., the plaintiffs in Action No. 2 appeal from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated June 18, 1999, which granted the motion of the defendant Wai Jane Chan to vacate a judgment entered against her in that action in the Civil Court of the City of New York, Kings County, upon her failure to timely answer the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, the Supreme Court properly vacated the judgment in Action No. 2 entered in the Civil Court of the City of New York, Kings County, against the defendant Wai Jane Chan. The Civil Court was without jurisdiction to enter the judgment as the action had been removed to the Supreme Court for a joint trial with Action No. 1 (see, CPLR 602). Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.